Title: From Thomas Jefferson to Bernard Peyton, 16 September 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Poplar Forest
Sep. 16. 20.
In the 1st week of Oct. perhaps on the 3d or 4th day mr Eppes will deposit with his agent in Richmond, 500.D. subject to my order. this is intended to meet the curtailment of October of which you were so kind as to give me timely notice at the same time perhaps, or if not, then certainly in all that month he will deposit 3500.D. more in like manner. for these sums I shall send you an order on his agent as soon as I shall know his name.I am here in a leaky house, which cannot be remedied but by sheet iron & tin. I have no funds at present in Richmond, but I presume you can purchase these articles for me on a little credit, which can be paid from the deposit before mentioned. will you then be so good as to procure me a box of tin, and 24. sheets of iron not less than 5. feet long but as  much longer as can be had. the breadth to be any where from 12. to 18 I. I shall be at Monticello by the 24th and shall send off my waggon to this place about the 3d or 4th of Oct, and as that will be my quickest & surest conveyance I must pray you to send the iron and tin immediately by some Augusta waggon, to be lodged with James Leitch in Charloe who will pay the carriage, and drop me a line to Monticello that I may know what to depend on. I shall set out again for this place on the 7th of Oct. to continue here till December. I have ordered 100. bar. of flour to be sent to mr Gibson from the Shadwell mills on the first rain which shall make our river boatable. affectionly yoursTh: JeffersonP.S. added for books from N.Y.